The arresting officer, Officer Wells, learned from a police radio dispatch that there had been a larceny or robbery at Pier 1 Imports store and obtained a description of the suspect. That description was later modified by officers at the scene who gave Wells a very precise description of the suspect as a black male, heavily built, about 5 feet, 9 inches, balding with close-cropped hair, who looked like Marvin Hagler, a well-known and distinctive-looking professional boxer. The officers whose description Wells relied on had spoken with store personnel, had received reliable firsthand information concerning the crime, and had personally observed defendant and chased him through yards in a certain city block. When Wells observed defendant in that same block, defendant matched the description given by officers at the scene, was sweating and winded, and was climbing over a fence onto a residential driveway. Despite the fact that Wells identified himself as a police officer and ordered defendant to stop, defendant attempted to climb back over the fence. Those circumstances constituted probable cause for the arrest. Defendant’s contention that the People failed to establish probable cause because they did not present the testimony of the radio dispatcher, the complainant or the officer with whom Wells conversed at the scene is unavailing. Where, as here, the arresting officer has received firsthand information from another officer and has confirmed that information by his own observations, there is no need to establish the reliability of the earlier information independently (see generally, People v Landy, 59 NY2d 369, 373-376; People v Rodriguez, 52 NY2d 483, 491-493; People v Elwell, 50 NY2d 231, 241; cf., People v Lypka, 36 NY2d 210, 213-214).
We have considered the other arguments raised by defendant and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J. — criminal posses*952sion of a weapon, third degree.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.